BROSMAN, Judge
(concurring):
Although I hold no unyielding conviction to the contrary, I hesitate for the present, at least, to associate myself with my brothers’ recommendation of a return to the “most important aspect” limitation of punishment. I do not quite share the confidence they seem to possess that such a change will constitute a panacea. Indeed, I seem to recall that prior to the Code the services experienced no little difficulty in administering the old approach. What I am afraid of, in short, is that the proposed return may raise as many problems as it solves.
In view of its dicta character, however, I feel sure that the inclusion of the suggestion in the principal opinion does not require that I do less than concur outright. I certainly agree with the majority that — in view of the derivation of Article 85(a) (3) — it cannot serve here as a basis for additional punishment.